[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S APPLICATION FOR PROTECTION FROMFORECLOSURE
This foreclosure action filed by the plaintiff was commenced with service on the defendant Arlene Kuntz on June 20, 1994, with a return date of July 12, 1994. The defendant appeared by counsel on June 28, 1994, and thereafter, on July 7, 1994, filed an Application for Protection from Foreclosure, invoking the CT Page 8298 provisions of Conn. Gen. Stat. Sec. 49-31f. The defendant has objected to the application, inter alia, on the grounds that the application, though filed within the time period prescribed by the statute, did not have a financial affidavit attached, per 49-31f(a). The defendant, in fact, filed such an affidavit on July 29, 1994, as an amendment to her prior application.
The statute permits an underemployed or unemployed homeowner to "make application, together with a financial affidavit, . . . for protection from foreclosure" if certain qualifications are met, among them that the property sought to be foreclosed has been the applicant's principal residence for a period of not less than two years. Conn. Gen. Stat. Sec. 49-31f(a). Conn. Gen. Stat. Sec. 49-31e(b) requires the homeowner to make such application within fifteen days of the return date.
The fact that the financial affidavit was not filed at the same time as the application does not change, the fact that the application itself was filed in a timely fashion here. The late filing of the affidavit does not require the court to dismiss or deny the application.
So much of the plaintiff's Objection to the defendant's Application for Protection as raises the untimeliness of the application is overruled.
The court must still determine the eligibility of the applicant to such protection under Sec. 49-31f (a) and (b), and also, if she is determined to be eligible, decide what, if any, remedy is appropriate under Sec. 49-31g. For those purposes, the court assigns this matter for an evidentiary hearing on September 7, 1994, at 10:00 a.m.
PATTY JENKINS PITTMAN, JUDGE